internal_revenue_service number release date index numbers ------------------------------ --------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b06 - plr-148678-03 date date --------------------------------------------------- ----------------------------------- ------------------------------ --------------------- legend distributing --------------------------------------------------------------- ----------------------------------------------------------- controlled ------------------------------------------------------ business x business y b c d e f x y a ------------------------------------------------------------- ---------------------- ---------- -------- --------- --------- ------- -------- ----- plr-148678-03 -------------------------- ---------------------- ------------------------- b c ------------------------------------------------------------- ------------------------ d ------------------------------------------------------------- dear -------------------- this letter responds to your letter dated date requesting rulings under sec_368 and sec_355 additional information was received in a letter dated date the information submitted is summarized below distributing is a corporation engaged in business x and business y a and b each own y c shares of the stock c and d each own x b shares of the stock a and b are brothers a is the father of c and b is the father of d the taxpayer has supplied financial information that indicates that each of business x and business y had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years a and c on the one hand and b and d on the other hand have divergent views as to the current operations and future direction of business x and business y in order to allow each shareholder to devote his undivided attention to the business in which he is more interested and proficient the parties have devised the following plan distributing will transfer all of the assets of business y to controlled in exchange for f shares of the controlled stock and the assumption by controlled of the associated liabilities the contribution distributing will distribute d shares of the controlled stock to b in exchange for all of his distributing stock distributing will distribute e shares of the controlled stock to d in exchange for all of his distributing stock the exchanges described in steps and are collectively characterized as the exchange the following representations have been made in connection with the proposed transaction a the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities plr-148678-03 assumed by controlled plus any liabilities to which the transferred assets are subject as determined under sec_357 the liabilities assumed by controlled in the transaction and the liabilities to which the transferred assets are subject as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred certain of the assets to be transferred to controlled may be sec_46 property as that phrase is defined in the internal_revenue_code the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the exchange no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the exchange payments made in connection with continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of controlled stock to be received by b and d will be approximately equal to the fair_market_value of the distributing stock surrendered by them in the exchange the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the exchange distributing and controlled will each continue independently and with its separate employees the active_conduct of its respective businesses b c d e f g h i j k plr-148678-03 the distribution of controlled is primarily carried out for the following corporate business_purpose to permit each of the shareholders to devote his undivided attention to the business in which he is more interested and proficient thus enhancing the operation of each business the exchange is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing or controlled to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the exchange b and d will not acquire any distributing stock after the exchange b and d will not be shareholders employees officers or directors of distributing after the exchange a and c will not acquire any controlled stock after the exchange a and c will not be shareholders employees officers or directors of controlled after the exchange there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the exchange other than possibly upon the retirement disability or death of a shareholder for which there are no current plans or expectations there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the exchange except in the ordinary course of business the gross assets of business x relied on to the satisfy the active_trade_or_business_requirement of section b to be conducted by distributing immediately_after_the_exchange will have a fair_market_value that is greater than five percent of the total fair_market_value of distributing’s gross assets at that time the gross assets of business y relied on to the satisfy the active_trade_or_business_requirement of section b to be conducted by controlled immediately_after_the_exchange will have a fair_market_value that is greater than five percent of the total fair_market_value of controlled’s gross assets at that time for purposes of sec_355 immediately_after_the_exchange no person or persons determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the exchange l m n o p q r s plr-148678-03 t u v for purposes of sec_355 immediately_after_the_exchange no person or persons determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the exchange or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the exchange the exchange is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 after the exchange based solely on the information submitted and the representations made we have concluded that the contribution followed by the exchange will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of f shares of the controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of f shares of the controlled stock sec_1032 controlled's basis in the assets received from distributing will equal the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss on the exchange sec_361 plr-148678-03 no gain_or_loss will be recognized by and no amounts will be included in the income of b and d on the exchange sec_355 the basis of the controlled stock in the hands of b and d will in each case be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by b and d will in each case include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the day of the exchange sec_1223 distributing and controlled must properly allocate earnings_and_profits in accordance with sec_312 and sec_1_312-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mary e goode mary e goode senior counsel branch office of associate chief_counsel corporate
